MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                       Jul 24 2019, 7:20 am
regarded as precedent or cited before any                                           CLERK
court except for the purpose of establishing                                    Indiana Supreme Court
                                                                                   Court of Appeals
the defense of res judicata, collateral                                              and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                            Curtis T. Hill, Jr.
New Albany, Indiana                                       Attorney General of Indiana
                                                          Megan M. Smith
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tommy G. Hinds, III,                                      July 24, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2795
        v.                                                Appeal from the Orange Circuit
                                                          Court
State of Indiana,                                         The Honorable Steven L. Owen,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          59C01-1609-F1-1076



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019                           Page 1 of 10
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Tommy Hinds (Hinds), appeals his conviction for

      attempted murder, a Level 1 felony, Ind. Code §§ 35-41-5-1(a); -42-1-1.


[2]   We affirm.


                                                   ISSUES
[3]   Hinds presents two issues on appeal, which we restate as the following:


      (1) Whether the State presented sufficient evidence beyond a reasonable doubt

      to support Hinds’ conviction; and


      (2) Whether Hinds’ sentence is inappropriate in light of the nature of the offense

      and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On September 22, 2016, Billy Craft (Craft) was involved in an altercation with

      Crystal Ledgerwood (Ledgerwood), Hinds’ step-daughter. Hinds’ wife called

      Hinds and informed him of the incident. In the company of his nephew, Perry

      Clouse (Clouse), Hinds drove his truck from Lafayette, Indiana, to French Lick,

      Indiana, for the purpose of “kick[ing] [Craft’s] ass.” (Transcript Vol. III, p.

      175). Hinds had an unlicensed handgun in his pickup truck.


[5]   Craft was in the living room when he heard the tires of a vehicle squeal in front

      of his home. Craft walked outside to investigate. There was a pickup truck

      parked in the middle of the roadway. Craft then saw Hinds and Clouse jump


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 2 of 10
      out of the truck with their shirts off and approach his home while yelling. Craft

      retreated into his house. When Craft saw Hinds and Clouse return to the truck,

      Craft went back outside. At that point, Hinds began shooting. A total of five

      shots were fired, and one of the bullets hit Craft in the chest.


[6]   Craft’s girlfriend, Emerald McCracken (McCracken) was inside Craft’s mobile

      home taking a shower when the shooting occurred. When McCracken heard

      the gun shots, she stepped out of the shower and got dressed before hurrying to

      the door where she saw two men “standing outside the truck” with one “skinny

      dude leaning over the cab of the truck” on the driver’s side, and “a big dude at

      the front of the truck.” (Tr. Vol. III, p. 14). McCracken heard one more shot

      and ran toward Craft. Craft informed her that he had been shot in the chest.

      Hinds and Clouse immediately drove off. McCracken applied pressure on

      Craft’s wound and called 911. Emergency trained technicians (EMTs) and the

      police arrived within minutes. While an EMT was administering aid to Craft,

      Craft repeatedly stated, “Tommy shot me.” (Tr. Vol. III, p. 58). After the

      shooting, Hinds and Clouse drove back to Lafayette, “they wiped the

      fingerprints off the gun,” and Hinds disposed of his gun by throwing it into

      “Wildcat Creek.” (Tr. Vol. III, p. 96).


[7]   On September 26, 2016, the State filed an Information, charging Hinds with

      attempted murder, a Level 1 felony. The State later added a habitual offender

      enhancement charge. A jury trial was held on September 11, 2018, through

      September 13, 2018. At the close of the evidence, the jury found Hinds guilty

      as charged. Hinds then pleaded guilty to the habitual offender enhancement.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 3 of 10
       On October 24, 2018, the trial court conducted a sentencing hearing, and

       sentenced Hinds to forty years for the Level 1 felony attempted murder

       conviction, and enhanced that sentence by twenty years due to the habitual

       offender finding. Hinds’ aggregate sentence is sixty years.


[8]    Hinds now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                          I. Sufficiency of the Evidence

[9]    Hinds claims that there was insufficient evidence to convict him of the Level 1

       felony attempted murder. When reviewing a claim of insufficient evidence, it is

       well-established that our court does not reweigh evidence or assess the

       credibility of witnesses. Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013).

       Instead, we consider all of the evidence, and any reasonable inferences that may

       be drawn therefrom, in a light most favorable to the verdict. Id. We will

       uphold the conviction “‘if there is substantial evidence of probative value

       supporting each element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt.’” Id.

       (quoting Davis v. State, 813 N.E.2d 1176, 1178 (Ind. 2004)).


[10]   A person who “knowingly or intentionally kills another human being” commits

       murder, a felony. I.C. § 35-42-1-1(1). Indiana’s attempt statute states: “A

       person attempts to commit a crime when, acting with the culpability required

       for commission of the crime, the person engages in conduct that constitutes a

       substantial step toward commission of the crime. An attempt to commit a

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 4 of 10
       crime is a felony or misdemeanor of the same level or class as the crime

       attempted. However, an attempt to commit murder is a Level 1 felony.” I.C. §

       35-41-5-1(a).


[11]   In the instant case, the State proceeded against Hinds under two theories—

       Hinds as the principal and Hinds as an accomplice to the attempted murder of

       Craft—and the jury was instructed on both theories. Hinds argues that none of

       these State’s theories were supported by sufficient evidence beyond a reasonable

       doubt.


                                             A. Hinds as the Principal

[12]   A conviction for attempted murder requires proof that the defendant had the

       specific intent to kill. Spradlin v. State, 569 N.E.2d 948, 949 (Ind. 1991). It is

       well-settled that the “[i]ntent to kill may be inferred from the use of a deadly

       weapon in a manner likely to cause death or great bodily injury, in addition to

       the nature of the attack and circumstances surrounding the crime.” Corbin v.

       State, 840 N.E.2d 424, 429 (Ind. Ct. App. 2006). Furthermore, “discharging a

       weapon in the direction of the victim is substantial evidence from which the

       jury could infer intent to kill.” Id.


[13]   On the theory that Hinds was directly liable as the principal in the commission

       of the attempted murder, the State presented evidence that on the day of the

       shooting, Hinds drove from Lafayette to Craft’s house in French Lick to

       confront Craft, and that shortly after arriving, Hinds fired several shots toward

       Craft’s home, with one of those bullets hitting Craft in the chest. Also, the State


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 5 of 10
       presented evidence that Craft identified Hinds as the shooter both immediately

       after the incident, and again at Hinds’ jury trial. Moreover, the location of the

       shell casings supported an inference that Hinds fired his gun toward Craft’s

       home and at Craft. Detective Shane Staggs (Detective Staggs) testified that

       during the course of his investigation, he determined that Hinds’ vehicle would

       have been “facing toward French Lick, so the driver side would have been on

       the left-hand side of the road, um, and that’s where the shell casings were

       located on the left side of the road.” (Tr. Vol. III, p. 101).


[14]   We find that the State presented sufficient evidence from which the jury could

       have reasonably concluded that Hinds intended to kill Craft when he pointed

       his gun directly at Craft and fired five shots. Therefore, Hinds’ claim that the

       State did not present sufficient evidence beyond a reasonable doubt that he

       acted as a principal fails. See Perez v. State, 872 N.E.2d 208, 213-14 (Ind. Ct.

       App. 2007) (discharging a weapon in the direction of the victim coupled with

       related circumstances sufficient to prove intent to kill in an attempted murder

       case), trans. denied.


                                             B. Hinds as an Accomplice

[15]   Under Indiana’s accomplice liability statute, a person “who knowingly or

       intentionally aids, induces, or causes another person to commit an offense

       commits that offense[.]” I.C. § 35-41-2-4. To convict a defendant for attempted

       murder under an accomplice liability also requires the State to prove the

       defendant, “with the specific intent that the killing occur, knowingly or

       intentionally aided, induced, or caused his accomplice to commit the crime of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 6 of 10
       attempted murder.” Bethel v. State, 730 N.E.2d 1242, 1246 (Ind. 2000). Thus,

       when the State seeks to convict a defendant of attempted murder on an

       accomplice liability theory, it must prove: “(1) that the accomplice, acting with

       the specific intent to kill, took a substantial step toward the commission of

       murder, and (2) that the defendant, acting with the specific intent that the

       killing occur, knowingly or intentionally aided, induced, or caused the

       accomplice to commit the crime of attempted murder.” Id.


[16]   At his jury trial, Hinds claimed that it was Clouse who shot Craft. Under the

       theory of accomplice liability, the State presented evidence that Hinds drove

       Clouse from Lafayette to French Lick to “kick [Craft’s] ass.” (Tr. Vol. III, p.

       175). Hinds and Clouse were together when the shooting occurred, and there

       was no evidence that Hinds ever opposed the crime. After the shooting, Hinds

       and Clouse drove back to Lafayette, they wiped the fingerprints off the gun, and

       Hinds threw the gun into a creek. Hinds’ conduct before, during, and after

       Craft’s attempted murder, in conjunction with the other elements, suggests that

       Hinds and Clouse were working together and demonstrates sufficient evidence

       from which the jury could have concluded Hinds acted with the specific intent

       that Craft be killed. Thus, we hold that the evidence readily supports Hinds

       guilt as an accomplice to the attempted murder of Craft.


                                           II. Inappropriate Sentence

[17]   Hinds also contends that his sentence is inappropriate in light of the nature of

       the offense and his character. Indiana Appellate Rule 7(B) empowers us to

       independently review and revise sentences authorized by statute if, after due

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 7 of 10
       consideration, we find the trial court’s decision inappropriate in light of the

       nature of the offense and the character of the offender. Reid v. State, 876 N.E.2d
1114, 1116 (Ind. 2007). The “nature of offense” compares the defendant’s

       actions with the required showing to sustain a conviction under the charged

       offense, while the “character of the offender” permits a broader consideration of

       the defendant’s character. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008);

       Douglas v. State, 878 N.E.2d 873, 881 (Ind. Ct. App. 2007). An appellant bears

       the burden of showing that both prongs of the inquiry favor a revision of his

       sentence. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we

       regard a sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and a myriad of other considerations that come to light in a given case.

       Cardwell, 895 N.E.2d at 1224. Our court focuses on “the length of the aggregate

       sentence and how it is to be served.” Id.


[18]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). For his Level 1 felony attempted murder conviction, Hinds

       faced a sentence of twenty to forty years, with an advisory term of thirty years.

       I.C. § 35-50-2-4. In addition, Indiana Code section 35-50-2-8(i)(1) provides that

       “[t]he court shall sentence a person found to be a habitual offender to an

       additional fixed term that is between six (6) and twenty (20) years, for a person

       convicted of murder or a Level 1 through Level 4 felony.” The trial court

       imposed the maximum term of forty years for the attempted murder conviction,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 8 of 10
       enhanced by twenty years due to the habitual offender finding. Hinds’

       aggregate sentence is sixty years.


[19]   Turning to the nature of his offense, after Hinds was informed that Craft had

       been involved in an altercation with his stepdaughter, Hinds got into his vehicle

       with his nephew Clouse and drove for more than two hours to confront Craft.

       The altercation that ensued did not occur in the heat of the moment. As the

       trial court noted, “[Hinds] had a lot of time to think about it. [He] had a lot of

       time to contemplate the action to come up . . . [He] chose violence.” (Tr. Vol.

       IV, p. 26). When Hinds and Clouse arrived at Craft’s house, Hinds and Clouse

       intended to fight Craft, but when that did not happen, Hinds used his gun and

       fired several shots at Craft. Craft was shot in the chest, and he sustained a

       collapsed lung. Hinds’ sentence is certainly not inappropriate in light of the

       nature of the offense.


[20]   We conduct our review of a defendant’s character by engaging in a broad

       consideration of his qualities. Aslinger v. State, 2 N.E.3d 84, 95 (Ind. Ct. App.

       2014), clarified on other grounds on reh’g, 11 N.E.3d 571. The presentence

       investigation report reveals that, at the time of sentencing in the present case,

       Hinds had accumulated eleven criminal convictions, consisting of

       misdemeanors and felony convictions. His misdemeanor convictions include

       operating a vehicle while intoxicated, criminal trespass, battery resulting in

       bodily injury, resisting law enforcement, possession of marijuana, and operating

       a vehicle without ever receiving a license. His felony convictions include

       burglary (multiple), theft (multiple), and resisting law enforcement. Not only

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 9 of 10
       did Hinds commit the current offense while on probation for another offense,

       he also committed a new offense while he was out on bond for the present

       offense.


[21]   We reiterate that our task on appeal is not to determine whether another

       sentence might be more appropriate; rather, the inquiry is whether the imposed

       sentence is inappropriate. Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App.

       2013), trans. denied. Hinds has failed to carry his burden of establishing that his

       aggregate sixty-year sentence is inappropriate in light of the nature of the

       offense and his character.


                                             CONCLUSION
[22]   Based on the foregoing, we conclude that the State presented sufficient evidence

       beyond a reasonable doubt to convict Hinds of the Level 1 felony attempted

       murder offense, and his sixty-year aggregate sentence is not inappropriate in

       light of the nature of the offense and his character.


[23]   Affirmed.


[24]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2795 | July 24, 2019   Page 10 of 10